USDC SDNY

DOCUMENT ELECTRONICALLY
FILED
DOC#:

DATE FILED; 3 ~»§¢/ -;€¢

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SHAKIM BRUNSON,

Plaintiff,

17-CV-6605 (ALC)
-against-
OPINION & ORDER
CITY OF NEW YORK, ALTAMESE BRISTOW, ~
FATIMA WASHINGTON, CLYNN RIVERA,
MARISOL SERRANO, KATARZYNA STAPOR,
and SEDEKE KAMARA,

Defendants. x

 

ANDREW L. CARTER, JR., District Judge:

Plaintiff Shakim Brunson (hereinafter, “Plaintift” or “Mr. Brunson”) brings this action
against the City of NeW York, as Well as individual defendants Altamese BristoW, Fatima
Washington, Clynn Rivera, Marisol Serrano, Katarzyna Stapor, and Sedeke Kamara
(collectively, “Defendants”) pursuant to 42 U.S.C. § 1983 alleging violations of his civil rights.

PROCEDURAL HISTORY

Mr. Brunson initiated this case on August 29, 2017. ECF Nos. 1-3. On October 24, 2017,
the case Was assigned to the undersigned On January 5, 2018, Mr. Brunson filed an Amended
Complaint (“FAC”). ECF No. 17. The Court entered an Order pursuant to Valentin v. Dinkz`ns,
121 F.3d 72 (Zd Cir. 1997) on January 9, 2018. ECF No. 18. Mr. Brunson amended his
Complaint again on February 9, 2018. ECF No. 21 (“SAC”). On May 1, 2018, Defendants
submitted a Letter Motion requesting a pre-motion conference in anticipation of a motion to
dismiss. ECF No. 23. On June 2(), 2018, the Court held a telephonic Pre-Motion Conference.
ECF No. 30. The Court gave Mr. Brunson an opportunity to amend his Complaint again,

however, Mr. Brunson indicated that he did not Wish to do so. Id. The Court then Set a briefing

Cot>u§§ MAILED

 

schedule for Defendants’ Motion. Id. On July 13, 2018, Defendants submitted their Motion along
With supporting documents ECF Nos. 31-33. Plaintiff filed a Letter in opposition to Defendants’
Motion on August 21, 2018. ECF No. 35. Defendants replied to Plaintiff’s Opposition on
September 5, 2018. ECF No. 36. v

Defendants’ Motion is deemed fully briefed. After careful consideration, Defendants’
Motion to Dismiss is hereby GRANTED.

BACKGROUND1

Plaintiffs Complaints contain two categories of allegations First, Plaintiff alleges that he
Was incorrectly classified in the “high classification/ gang unit,” and that he Was deprived of
medically required housing in an air-conditioned unit. Second, Plaintiff alleges that he Was
assaulted by various inmates - an attack that correctional officers failed to prevent and failed to
remedy.

Regarding Plaintiff` s alleged incorrect classification, Plaintiff claims that he arrived at
Rikers lsland on April 22, 2017. Compl. p. 12. Upon arrival, Mr. Brunson states that his offense
level indicated that a “1oW/medium” classification Was appropriate Id. However, the housing
officer threatened to put Mr. Brunson in a “high classification/gang member unit” because he
Was complaining about the lack of medical treatment he Was receiving Id. Regarding Plaintiff’ s
allegations that he Was deprived of air-conditioned housing, on or around May 17, 2017, Plaintiff
claims that he requested to be transferred to a unit With air conditioning ~ an accommodation he

Was entitled to due to his high blood pressure and mental health issues. Id. p. 8. Plaintiff claims

 

1 When determining Whether to dismiss a case, the court accepts as true all factual allegations in the complaint and
draws all reasonable inferences in the plaintiff’s favor. Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir.
2011). In this case, Plaintiff filed a Complaint (“Compl.”), a First Amended Complaint (“FAC”), and a Second
Amended Complaint (“SAC”). ECF Nos. 2, 18, 21. However, the FAC and SAC lack sufficient factual narratives.
Thus, the Court looks to Plaintif`f’s original Complaint to supplement the factual background

2

 

that his repeated requests Were ignored and that he ultimately fell ill. Ia'. pp. 8-9. Mr. Brunson
Was taken to the medical unit Where he Was treated for dizziness and high blood pressure Id. p.
9. Plaintiff alleges that both his general misclassification and the failure to transfer him to an air-
conditioned housing unit constitute a violation of his rights.

In addition to the allegations pertaining to Mr. Brunson’s classification and housing, he
also alleges that he Was attacked by multiple “prisoner/detainee[s].” Compl. p. ll. Plaintiff
claims that the attack occurred on May 2, 2017. [d. p. 13. According to the Complaint, Mr.
Brunson Was taken to intake, but he Was denied medical treatment until the next day. Id.
Plaintiff’s injuries included a chipped tooth, being sprayed With “chemical gas/mase (sic),” and
being punched and kicked in the head, ribs, and face by the “4-5 inmates.” Id. at 11; SAC p. 3.
Plaintiff claims that he Was denied access to treatment for 20 hours. Id.

STANDARD OF REVIEW

When considering a motion to dismiss under Federal Rules of Civil Procedure 12(b)(6), a
court should “draw all reasonable inferences in [the plaintiff s] favor, assume all Well-pleaded
factual allegations to be true, and determine Whether they plausibly give rise to an entitlement to
relief.” Faber v. Metro. Lz'fe InS. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks
omitted). Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

` The Court’s function on a motion to dismiss is “not to weigh the evidence that might be
presented at a trial but merely to determine Whether the complaint itself is legally sufficient.”

Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir. 1985). “A claim has facial plausibility When

 

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

Taking the standard into consideration, “[a] document filed pro seis to be liberally
construed, and a pro Se complaint, however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)
(citation omitted); See Harrz`s v. Mz'lls, 572 F.3d 66, 72 (2d Cir. 2009). ln particular, the pleadings
of a pro se plaintiff should be interpreted to raise the “strongest [claims] that they suggest.”
Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotations
and citations omitted).

DISCUSSION

lnterpreted liberally, Mr. Brunson’s allegations could give rise to two classes of claims
First, Mr. Brunson’s allegations pertaining to the inmate assault could give rise to claims for
failure to intervene, failure to protect, and deliberate indifference to serious medical needs
Second, l\/Ir. Brunson’s allegations pertaining to his classification and housing could give rise to
claims for due process violations Additionally, Mr. Brunson claims that the City of New York is
liable for the alleged violations of his constitutional rights

I. Mr. Brunson has Failed to State A Claim for Which Relief Can be Granted
Regarding his Claims Stemming from the Inmate Assault

a. Plaintiff has Failed to Allege Personal Involvement of Defendants
ln order to establish individual liability under § 1983, “personal involvement of
defendants in alleged constitutional deprivations is a prerequisite to an award of damages.” Back
v. Hastings on Hudson Union Free School Dist., 365 F.3d 107, 122 (2d Cir. 2004) (citing
McKz'nnon v. Patterson, 568 F.2d 930, 934 (2d Cir. 1977)). Personal involvement can be

demonstrated by introducing evidence that:

 

(l) the defendant participated directly in the alleged constitutional violation,
(2) the defendants, after being informed of the violation through a report or
appeal, failed to remedy the wrong, (3) the defendant created a policy or
custom under which unconstitutional practices occurred, or allowed the
continuance of such a policy or custom, (4) the defendant Was grossly
negligent in supervising subordinates who committed the wrongful acts, or
(5) the defendant exhibited deliberate indifference by failing to act on
information indicating that unconstitutional acts were occurring.

Back, 365 F.3d at 127 (citing Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). Dismissal is
warranted “When a plaintiff fails to allege how [a] particular defendant was personally involved
in any of the actions or inactions that purportedly led to a violation of the plaintiffs
constitutional or federal rights.” Townsend v. Clemons, 2013 WL 818662, *4 (S.D.N.Y. J an 30,
2013) (citing Hemmings v. Gorczyk, 134 F.3d 104, 109 n. 4 (2d Cir. 1998)).

Here, Plaintiff has failed to adequately allege personal involvement of any Defendants in
the assault by the inmates Specifically, Plaintiff claims that he was assaulted by “4-5 inmates”
who kicked and punched him. SAC p. 3. At no point does Plaintiff allege that he was attacked or
assaulted by Defendants. Thus, in order to state a claim under § 1983, Plaintiff must allege
personal involvement under either the fourth or fifth prong of the analysis2

b. Plaintiff has Failed to State a Claim for Failure to Protect

The Eight Amendment “requires prison officials to take reasonable measures to guarantee
the safety of inmates in their custody.” Garcia v. Fischer, 2016 WL 297729, *5 (S.D.N.Y. Jan.
22, 2016) (citing Hayes v. N.Y.C. Dep ’t ofCorr., 84 F.3d 614, 620 (2d Cir. 1996)). A prisoner
must (l) “demonstrate he is incarcerated under conditions posing a substantial risk of serious

harm,” and (2) demonstrate that “the defendant prison official [had] knowledge of that risk yet

 

2 The Complaints are void of any allegations suggesting that Defendants were informed of the attack through a
report and failed to remedy it. See Back, 365 F.3d at 127. Further, the Complaint cannot be liberally construed to
suggest that any Defendant created a policy or custom giving rise to the attack. Id. Thus, the second and third prongs
of the analysis do not apply. See id.

 

faile[ed] to take reasonable measures to abate the harm.” Id. For example, if a “prison official
fails to prevent an inmate from being attacked by another, despite knowing the inmate was at
risk,” the Eighth amendment is implicated Ia’. However, “not ...every injury suffered by one
prisoner at the hands of another ... translates into constitutional liability for prison officials
responsible for the victim’s safety.” Farmer v. Brenmm, 511 U.S. 825, 832 (1994).

Here, Plaintiff does not allege a history of prior attacks See Parris v. New York State
Dept. Correctz`onal Servz`ces, 947 F.Supp.2d 354, 363 (S.D.N.Y. 2013). Plaintiff does not allege
any circumstances giving rise to the attack that made it foreseeable See Blandon v. Az`tchison,
2019 WL 1206370, *6-7 (S.D.N.Y. March 14, 2019). Plaintiff does not allege that the general
conditions of confinement made the risk of an attack obvious See Walker v. Schult, 717 F.3d
119, 125 (2d Cir. 2013). The extent of Plaintiff’ s allegations are that he was attacked, “by 4-5
inmates,” while he “Was sitting at the housing unit (3 North), recreational table” SAC p. 3;
Compl. p. 11. Plaintiff’ s Complaints fail to indicate that this Was anything other than a surprise
attack, and thus Plaintiff has not established that Defendants were deliberately indifferent or
failed to take reasonable measures to address the risk of harm in this case See Zimmerman v.
Macomber, 2001 WL 946383, *5 (S.D.N.Y. Aug. 21, 2001).

c. Plaintiff has Failed to State a Claim for Failure to Intervene

“Correction officers can be held liable under Section 1983 for not intervening to protect
the constitutional rights of inmates from infringement by other officers.”3 Holland v. City of New
York, 197 F.Supp.3d 529, 549 (S.D.N.Y. 2016). ln order for an officer to be liable, “(l) the
officer [must have] had a realistic opportunity to intervene and prevent the harm; (2) a

reasonable person in the officer’s position would know that the victim’s constitutional rights

 

3 Courts have indicated that, under certain circumstances an inmate-on-inmate altercation could give rise to a failure
to intervene claim. See Szewart v. Schiro, 2015 WL 1854198, *8 (E.D.N.Y. April 22, 2015).

6

 

were being violated; and (3) the officer does not take reasonable steps to intervene.” Ia’. (citing
Jean-Laurent v. Wilkz'nson, 540 F.Supp.2d 501, 512 (S.D.N.Y. 2008)).

Here, there is no evidence that the attack in question was anything other than a surprise
attack, Further, Plaintiff indicates that officers did, in fact, intervene Compl. p. 11. A chemical
agent Was used to break up the fight, and “a female captain (officer) took pictures of[] Plaintiff"s
injuries.” Id.; see Rizza Decl. Ex 2. Plaintiff has failed to demonstrate that the officers had a
prior opportunity to intervene and failed to do so. Thus, Plaintiff has failed to state a claim for
failure to intervene

d. Plaintiff has Failed to State a Claim for Deliberate Indifference to Serious
Medical Needs

To state a claim for deliberate indifference to a serious medical need, a plaintiff must
satisfy both an objective and subjective component to the analysis Carrasquillo v. City ofNew
York, 324 F.Supp.2d 428, 43 8-39 (2d Cir. 2004) (citing Hathaway v. Coughlz`n (Hathaway III),
99 F.3d 550, 553 (2d Cir. 1996)). Objectively, the alleged deprivation must be “sufficiently
serious.” Hathaway, 99 F.3d at 553. lt must be one that “may produce death, degeneration, or
extreme pain.” Id. Subj ectively, the charged official must “have the requisite state of mind,
which is the equivalent to criminal recklessness: knowledge of, and conscious disregard for, this
serious risk.” Id. ln other words, “[t]here must be some evidence that the health care providers
knowingly and intentionally rendered improper treatment.” Joyner v. Greiner, 195 F.Supp.2d
500, 503 (S.D.N.Y. 2002).

Here, plaintiff has not Sufficiently alleged a serious medical condition. ln his Complaints,
Mr. Brunson claims that the fight left him with a “broken tooth,” and “injuries to his right

shoulder.” Compl. p. ll; SAC p. 3. Plaintiff further claims that he “Was given Tylenols for three

 

dayse>¢l

the day after the attack, Compl. pp. 3, 13. These injuries do not rise to the level of a
“serious” medical condition, as the record does not reflect that either injury complained of
required surgery, inhibited Plaintiff’s daily activities, was a degenerative condition, or caused
him severe pain and discomfort See Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998).
Therefore, Plaintiff has failed to meet the objective prong of the analysis Regarding recklessness
on the part of Defendants$, an officer took pictures of Plaintiff’ s injuries following the attack,
and Plaintiff was treated for his injuries the following day. Compl. pp. 3, 11. While Plaintiff may
disapprove of the applied treatment, mere disagreement is not sufficient to give rise to
constitutional claim. Brown v. Wright 2005 WL 3305015, *5 (S.D.N.Y. Dec. 6, 2005). Thus,
Plaintiff has failed to satisfy both the objective and subjective prongs of the analysis and is
unable to sustain a claim for deliberate indifference to medical needs stemming from the attack.

II. Mr. Brunson’s Classification and Housing Claims Fail as a Matter of Law

a. Plaintiff has no Liberty Interest in his Administrative Classification
Regarding Mr. Brunson’s classification claims, prison officials “have full discretion to

control conditions of confinement” including prisoner classification Walker v. City of New York,
2012 WL 3037308, *2 (S.D.N.Y. July 25, 2012) (quoting Pugliese v. Nelson, 617 F.2d 916, 923
(2d Cir. 1980)); see Robinson v. Sposato, 2014 WL 1699001, *5 (E.D.N.Y. April 24, 2014).
Furthermore, “prisoners have no legitimate statutory or constitutional entitlement sufficient to
invoke due process in connection with such conditions” Id.; see Walker v. Shaw, 2010 WL

2541711, *4 (S.D.N.Y. June 23, 2010). Thus, any claims Plaintiff s Complaint can be liberally

construed to allege regarding his classification are without merit.

 

4 To the extent that Plaintiff alleges an unreasonable delay in treatment, the facts are insufficient to support such a
claim. See Smith v. Carpenter, 316 F.3d 178 (2d Cir. 2003).

5 Moreover, Plaintiff has failed to allege personal involvement of individual defendants regarding any recklessness
or deliberate indifference to medical needs See Townsend v. Clemons, 2013 WL 818662, *4.

8

 

b. Plaintiff Failed to Exhaust his Administrative Remedies Regarding his
Housing Claim

A Plaintiff must exhaust their administrative remedies before pursuing a cause of action
in federal court. Kearney v. Gebo, 713 Fed.Appx. 39, 41 (2d Cir. 2017) (citing 42 U.S.C. §
1997e(a)). Suits about prison life are encapsulated by the exhaustion requirement Id. (citing
Porter v. Nussle, 534 U.S. 516, 532 (2003). Plaintiff filed an initial complaint requesting
placement in an air-conditioned facility When the conditions required it. Compl. Ex. B. A
determination was made that his high blood pressure did require his placement in appropriate
housing. Id. However, after the determination was made indicating that Plaintiff required heat
sensitive housing, Plaintiff failed to file a grievance indicating that had not been moved during
days where the conditions required such movement.6 Compl. p. 8; see Rizza Decl. Ex. A. Thus,
Plaintiff failed to exhaust his administrative remedies regarding his housing claim.

III. Plaintiff has Failed to State a Claim for Which Relief Can be Granted Against the

City of New York

Local governing bodies can be sued directly under 42 U.S.C. § 1983 When a complaint
alleges unconstitutional action implemented from “a policy statement, ordinance, regulation, or
decision officially adopted and promulgated by that body’s officers.” Monell v. Dep ’t of Soc.
Servs. of New York, 436 U.S. 658, 690 (1978). However, liability does not exist “solely because
[a municipality] employs a tortfeasor.” Ia’. at 691. Thus, when a plaintiff alleges municipal
liability under § 1983, “he must plausibly allege that the violation of his constitutional rights was

caused by an official policy or custom of the municipality.” Bennett v. City of New York, 425

 

6 Nevv York Law calls for a three-step grievance procedure: “(l) filing a complaint to be resolved by the Inmate
Grievance Resolution Comrnittee (“IGRC”); (2) appealing an adverse decision by the lGRC to the superintendent of
the facility; and (3) appealing any further adverse decision by the superintendent to the prison system’s Central
Office Review Comniittee (“CORC”).” Keamy, 713 Fed.Appx. at 41 (citing N.Y. Comp. Codes R. & Regs.
(“NYCRR”) tit. 7, §§ 701.l(c), 701.5, 701.7, 701.8).

 

Fed.Appx. 79, 81 (2d Cir. 2011) (citing Zahra v. Town ofSouthold, 48 F.3d 674, 685 (2d Cir.
1995)).

Here, Plaintiff’s Complaints are void of any substantive allegations that his constitutional
rights were violated due to a policy or practice of the City of New York. See Compl.; FAC; SAC.
Mr. Brunson does not allege or even indicate that the City was furthering a policy or custom in
relation to any of the claims Plaintiff’s Complaints could be liberally construed to allege See id.
Plaintiff has failed to meet the standard required to hold a municipality liable, and thus Plaintiff’s
claims are dismissed against the City of New York in their entirety.

LEAVE TO AMEND

In general, a district court “should freely grant leave to amend.” Hunt v. Alliance North
Am. Gov ’t Trust, Inc., 159 F.3d 723, 728 (2d Cir. 1998). However, a court may deny leave to
amend Where amendment would be futile Id.; see Hill v. Curcz`one, 657 F.3d 116, 123-24 (2d
Cir. 2011). Substantive issues, as opposed to issues stemming from inadequate or inartful
pleading, generally render an opportunity to replead as futile See Cuoco v. Morz'tsugu, 222 F.3d
99, 112 (2d Cir. 2000). Here, any issues in Plaintiff’s Complaints are substantive Further,
Plaintiff Was given multiple opportunities to amend his Complaint prior to the filing of
Defendants’ l\/lotion. ECF No. 30. However, Plaintiff indicated that he did not wish to amend his
Complaint further. Ia'. Thus, amendment would be futile and any perceived request for leave to

amend is denied.

10

 

CONCLUSION
For the reasons stated above, Defendants’ Motion to Dismiss is hereby GRANTED as to

all Defendants Any request for leave to amend the Complaint is hereby DENIED.

SO ORDERED.
Dated: March 28, 2019
New York, New York

ANDREW L. CARTER, JR.
United States District Judge

11

 

